UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

JOSEPHINE MCALLISTER, et al.,                     :
                                                  :
       Plaintiffs,                                :       Civil Action No.:       11-2173 (RC)
                                                  :
       v.                                         :       Re Document No.:        34
                                                  :
DISTRICT OF COLUMBIA,                             :
                                                  :
       Defendant.                                 :

                                  MEMORANDUM OPINION

 GRANTING IN PART AND DENYING IN PART PLAINTIFF’S MOTION FOR RECONSIDERATION OF
                       ORDER AND ALTERATION OF JUDGMENT

                                       I. INTRODUCTION

       This matter is before the Court on the plaintiffs’ Motion for Reconsideration of Order and

Alteration of Judgment in this Court’s Opinion on March 6, 2014. McAllister v. Dist. of

Columbia, No. 11-2173, 2014 WL 901512 (D.D.C. Mar. 6, 2014). For the reasons stated herein,

plaintiff’s motion shall be granted in part and denied in part.


             II. FACTUAL BACKGROUND AND PROCEDURAL HISTORY

       The plaintiffs are parents of children with special needs who litigated cases against the

District of Columbia Public Schools (“DCPS”) under the Individuals with Disabilities Education

Act of 2004 (“IDEA”), 20 U.S.C. § 1415 et seq. In this case, a consolidation of twenty-three

separate matters, the plaintiffs are seeking attorneys’ fees under the fee shifting provision of the

IDEA. Id. §1415(i)(3)(B).1


       1
         A more extensive recitation of the facts and legal framework of the IDEA may be found
in the Court’s previous opinion. See McAllister, 2014 WL 901512, at *1-2.
          In the original suit, plaintiffs’ sought fees in the amount of $386,139.52, plus costs and

expenses for hours billed by Tyrka & Associates, LLC from 2008 to 2013. McAllister, 2014 WL
901512, at *1. After making specific reductions—changing faxing and hourly rates, eliminating

fees for an advocate, and halving the award for two plaintiffs based on limited success in

obtaining relief—this Court awarded plaintiffs $159,133.74 in attorneys’ fees and costs. Id. at

*10. The plaintiffs now move for reconsideration of this judgment on grounds that the court

made a calculation error, failed to apply the firm’s current hourly rates, and that recent case law

supports the adoption of enhanced Laffey rates in determining attorneys’ fees in IDEA cases.


                                   III. STANDARD OF REVIEW

          The trial court has broad discretion in deciding whether to grant or deny a motion for

reconsideration. See, e.g., Pleasants v. Ridge, 424 F. Supp. 2d 67, 72 (D.D.C. 2006). A motion

for reconsideration will only be granted if the court finds there is “an intervening change in

controlling law, the availability of new evidence, or the need to correct a clear error or prevent

manifest injustice.” Judicial Watch, Inc. v. U.S. Dep’t of Energy, 319 F. Supp. 2d 32, 34 (D.D.C.

2004) (citations and quotations omitted). A motion to alter a judgment is “‘not simply an

opportunity to reargue facts and theories upon which a court has already ruled.’” Id. (quoting

State of New York v. United States of America, 880 F. Supp. 37, 38 (D.D.C. 1995) (three judge

panel).


                                           IV. ANALYSIS

          A. The Court Will Not Apply Current Hourly Rates

          In their original motion, plaintiffs argued an attorneys’ fee award based on the firm’s

current hourly rates was appropriate. Pls.’ Mot. Summ. J. 9, ECF No. 21. The plaintiffs again



                                                    2
raise this contention, albeit briefly, in their Motion for Reconsideration, arguing that uncontested

case law dictates the application of current rates in IDEA fee cases. See Pls.’ Mot. Recons. 2-3,

ECF No. 34. However, in their original motion, plaintiffs failed to adequately meet the requisite

burden of showing why those rates are appropriate here. As such, the Court finds it

inappropriate to reconsider their argument now.

       In their original motion, the plaintiffs’ devote a mere half page to their argument that the

Court should apply the firm’s current hourly rate. Pls.’ Mot. Summ. J. 9. It is true that some

courts outside the IDEA context have acknowledged that the application of current rates when

calculating attorneys’ fees may be proper. See Missouri v. Jenkins, 491 U.S. 274, 284 (1989)

(“An adjustment for delay in payment [i.e. applying current rates] is…an appropriate factor in

the determination of what constitutes a reasonable attorney’s fee).2 However, plaintiffs made no

effort to explain why current rates are appropriate in this case, nor did they provide examples of

courts applying current rates for fee awards in other recent IDEA cases. The Court found this

argument unconvincing then and refuses to entertain it now, thus any additional briefing at this

stage of proceedings is inappropriate. See Int’l Ctr. for Tech. Assessment v. Thompson, 421 F.

Supp. 2d 1, 10 n.6 (D.D.C. 2006) (“[A] motion to alter or amend [a] judgment [does not] provide

the plaintiffs a second bite at the judicial apple”) (citations omitted); Judicial Watch, Inc., 319 F.

Supp. 2d at 34 (“The purpose of a motion for reconsideration is not to repeat arguments which

the Court has already found unpersuasive.”) Accordingly, this Court will not adjust plaintiffs’

attorneys’ fee award by applying the firm’s current hourly rates.

       2
         It should be noted that Jenkins, cited by plaintiffs in their motion, is discussing
application of current rates for attorneys’ fees in a civil rights case under 42 U.S.C. § 1988. In
general, compensation for a delay in payment may be more pertinent in civil rights matters given
the lengthy duration of most civil rights litigation, as compared to the relatively transient nature
of IDEA litigation. See Jenkins, 491 U.S. at 283 (noting that compensation was received several
years after the services were rendered, “as it frequently is in complex civil rights litigation”).


                                                  3
       Given the Court’s findings, the plaintiffs’ argument regarding the inapplicability of

sovereign immunity is irrelevant. See Pls.’ Reply Mot. 1-2, ECF No. 36. But the Court notes

that sovereign immunity is implicated whenever pre-judgment interest is sought against a

governmental defendant. Because Plaintiffs seek current rates due to a delay in payment, they

are essentially requesting pre-judgment interest, and it is an open question whether pre-judgment

interest may be obtained in an IDEA case. See, e.g., Davis v. Dist. of Columbia, 12-16

(BAH/JMF), ECF No. 31. This is a difficult and complicated issue that was not previously

briefed and is certainly inappropriate to be dealt with on reconsideration. Plaintiffs have simply

failed to meet their burden establishing their entitlement to current rates.

       B.      Despite the Plaintiffs’ Newly Proffered Caselaw, the Enhanced Laffey Rate is
               Not Applicable to Non-Complex IDEA Cases

               1. The Laffey Matrix

       The Laffey Matrix, which was developed 25 years ago in Laffey v. Northwest Airlines,

572 F. Supp. 354 (D.D.C. 1983), aff’d in part and rev’d in part on other grounds, 746 F.2d 4

(D.C. Cir. 1984), is generally used to determine a reasonable hourly rate for complex federal

litigation in the District of Columbia. See Heller v. Dist. of Columbia, 832 F. Supp. 2d 32, 40

(D.D.C. 2011). Two different versions of the Laffey Matrix have been used to show the

prevailing market rates for complex federal litigation in the community. See id. One version,

maintained by the United States Attorney’s Office, “calculates the matrix rate for each year by

adding the change in the overall cost of living, as reflected in the United States Consumer Price

Index for the Washington D.C. area for the prior year.” Id. The other version, the “enhanced

Laffey rate,” is calculated using “the legal services component (“LSI”) of the CPI rather than the

general CPI on which the U.S. Attorney’s Office Matrix is based.” Id.

               2. This Court Will Not Award the Enhanced Laffey Rates



                                                  4
       Plaintiffs now contend that a recently issued opinion supports their argument regarding

use of the LSI inflation adjusted Laffey Matrix in IDEA cases. Pls.’ Mot. Recons. 3. In fee

award cases, a “fee applicant’s burden in establishing a reasonable hourly rate entails a showing

of…the prevailing market rates in the relevant community.” Heller, 832 F. Supp. 2d at 38

(citations omitted); See also Covington v. Dist. of Columbia, 57 F.3d 1101, 1109 (D.C. Cir.

1995) (“[T]he burden is on the fee applicant to produce satisfactory evidence…that the requested

rates are in line with those prevailing in the community for similar services by lawyers of

reasonably comparable skill, experience, and reputation.”) (quoting Blum v. Stenson, 465 U.S.
886, 896 (1984)). A reasonable market rate is one “adequate to attract competent counsel, but

that does not produce windfalls to attorneys.” Heller, 832 F. Supp. 2d at 48.

       In this Court’s previous opinion, it held that plaintiffs had failed to meet their burden to

show that enhanced Laffey rates were the prevailing market rate for routine IDEA litigation. See

McAllister, 2014 WL 901512, at *8.3 The plaintiffs now allege that a recently decided case in

this District, Eley v. D.C., CV 11-309(BAH)(AK), 2013 WL 6092502 (D.D.C. Nov. 20, 2013),

illustrates an instance in which a court awarded enhanced Laffey rates in an IDEA fee award

case, see Pls.’ Mot. Recons. 3, reasoning it was a “more accurate reflection of the cost of legal

services both in this community and nationwide.” Id. at 10. The Court finds plaintiffs’ reliance

on Eley unpersuasive for three reasons.

       First, plaintiffs have failed to meet their burden in showing why this Court should grant

their motion for reconsideration. Although the court in Eley does apply the enhanced Laffey

       3
         Plaintiffs had provided evidence of prior settlements in which the District had agreed to
pay an amount of fees based on the enhanced Laffey rates. See McAllister, 2014 WL 901512, at
*8. Additionally, plaintiffs’ counsel had provided an affidavit alleging several clients had paid
the firm at the enhanced Laffey rates. Id. However, this Court found these affidavits failed to
provide sufficient information to meet plaintiffs’ burden of showing these rates represented the
prevailing market rate for routine IDEA litigation in the community. Id.


                                                 5
rates, this is not an “intervening change in controlling law,” which is required for a trial court to

revise its decision and grant a motion for reconsideration. See Pleasants, 424 F. Supp. 2d at 72.

The presence of a single contrary holding of a non-binding district court decision does not

warrant a change in this Court’s previous judgment. See Young America’s Foundation v. Gates,

560 F. Supp. 2d 39, 49 n.4 (D.D.C. 2008) (clarifying that other district court decisions are “only

persuasive, and not binding, authority”); West Virginia Highlands Conservancy v. Johnson, 540
F. Supp. 2d 125, 143 n.11 (D.D.C. 2008) (“[P]laintiffs’ reliance on the contrary holdings of

district courts is unavailing.”).

        Second, the decision to award enhanced Laffey rates in Eley was based partially on the

nature of the case, which was more complex than the litigation in this matter. See Eley, 2013
WL 6092502, at *14 (“IDEA cases often involve an administrative proceeding, followed by a

federal proceeding, followed by another administrative proceeding, each of which may provide

an opportunity for the submission of new evidence.”). Indeed, the litigation in Eley involved an

administrative hearing, a subsequent appeal of that ruling to the district court, and a remand back

to the Hearing Officer. See id. at 1. Unlike in Eley, the litigation in the present case did not rise

to the level of complexity justifying enhanced Laffey rates, but rather “revolved around a number

of routine administrative hearings, many of which involved similar claims and identifiable

requests for relief. McAllister, 2014 WL 901512, at *9.4

        Finally, this Court is not persuaded by the plaintiffs’ citation to Eley applying the

enhanced Laffey rates in the IDEA context. Rather, the Court chooses to follow the long line of

        4
         For further evidence of the lack of complexity in the present litigation see McAllister,
2014 WL 901512, at *9. This Court also doubts whether the court in Eley would have applied
the enhanced Laffey rates, or even the standard Laffey rates, in the present case: “Where the
merits of an IDEA case have been resolved administratively and the litigation in federal court is
limited to a dispute over attorneys’ fees, courts have regarded the USAO [Laffey] matrix rates as
inapplicable.” Eley, 2013 WL 6092502, at *14 n.12.


                                                  6
cases holding that the USAO Laffey Matrix, adjusted for inflation using the local CPI, is the

appropriate standard on which to base an award of attorneys’ fees in an IDEA case. See Sykes v.

Dist. of Columbia, 870 F. Supp. 2d 86, 95 (D.D.C. 2012) (rejecting enhanced Laffey rates

because they “do[] not provide an accurate representation of District of Columbia legal fees

applicable to IDEA cases”); Baker v. D.C. Public Schools, 815 F. Supp. 2d 102, 113 (D.D.C.

2011) (noting this Court has consistently applied the USAO’s Laffey matrix and then applying

these rates); DL v. Dist. of Columbia, 256 F.R.D. 239, 243 (D.D.C. 2009) (adopting USAO

Laffey matrix because it is consistent with precedent and is more aptly based on the local

community); Rooths v. Dist. of Columbia, 802 F. Supp. 2d 56, 62 (D.D.C. 2011) (doubting

whether fees associated with IDEA litigation have risen in line with nationwide legal fees and

consequently rejecting use of enhanced Laffey rates); Cf. Heller, 832 F. Supp. 2d at 48 (finding

“the frequency with which the USAO Laffey Matrix rates are applied to be strong evidence of

both their prevalence and their reasonableness”). Accordingly, we find the plaintiffs have failed

to meet their burden of establishing that the enhanced Laffey rates, adjusted for inflation using

the nationwide LSI, are the prevailing market rates for attorneys’ fees in the community.

       Furthermore, we believe there is ample caselaw supporting our decision to award the

plaintiffs, represented by Douglas Tyrka, attorneys’ fees equaling three-quarters of the Laffey

rate. See, e.g., Sykes, 870 F. Supp. 2d at 96 (awarding fees equal to three-quarters of Laffey rates

in non-complex IDEA matter for Mr. Tyrka); Huntley v. Dist. of Columbia, 860 F. Supp. 2d 53,

60 (D.D.C. 2012) (same); Wood v. Dist. of Columbia, 864 F. Supp. 2d 82, 92 (D.D.C. 2012)

(same); Rooths, 802 F. Supp. 2d at 63 (same). Given that plaintiffs have submitted an affidavit

sufficiently describing Mr. Tyrka’s expertise in the area of special education law, Pls.’ Mot.

Summ. J., Ex. 3, and that he continues to take IDEA cases after repeatedly being awarded fees at




                                                 7
75% of the Laffey rates, these rates must be sufficient to attract competent counsel. See Heller,
832 F. Supp. 2d at 48 (explaining a reasonable attorneys’ fee award is one “adequate to attract

competent counsel”) (citations omitted). Accordingly, this Court believes an award of attorneys’

fees at three-quarters of the Laffey rate is still appropriate.

        C. The Court Intentionally Did Not Apply the Statutory Fee Cap

        To clarify, the Court’s award does not factor in the statutory fee cap imposed by Section

814 of the Omnibus Appropriations Act, 2009, Pub. L. No. 111-8, 123 Stat. 524. While the

defendant’s ability to pay the award may be capped, as noted by our previous opinion, the court

may nonetheless issue an opinion detailing the award in full. See Calloway v. Dist. of Columbia,

216 F.3d 1, 10 (D.C. Cir. 2000) (recognizing the “potential incongruity of the courts’ awarding

fees that [federal law] prohibits the District from paying,” but concluding that “reconciling

inharmonious statutory directives is Congress’ responsibility, not the courts’”).

        D. The Plaintiffs Should Have Been Awarded Total Fees and Costs of $171,103.70

        After reviewing its calculations, this Court determined it had in fact miscalculated the

correct attorneys’ fee award. Due to the exclusion of fees owed for representation of plaintiff

M.D.(1); an accidental two-thirds fee reduction, instead of one-half, for plaintiffs N.M. and S.S.;

and inadvertently applying the next year’s Laffey rates starting January 1st, instead of June 1st;

the amount awarded to the plaintiffs in our previous opinion is inaccurate. After making the

appropriate changes, this Court will alter its previous judgment and award the plaintiffs

$171,103.70 in attorneys’ fees.




                                                    8
                                      V. CONCLUSION

       For the foregoing reasons, the Plaintiffs’ Motion for Reconsideration of Order and

Alteration of Judgment shall be granted in part and denied in part. An order consistent with this

Memorandum Opinion is separately and contemporaneously issued.


Dated: June 27, 2014                                              RUDOLPH CONTRERAS
                                                                  United States District Judge




                                                9